                                                                     1     Richard M. Pachulski (CA Bar No. 90073)
                                                                           John D. Fiero (CA Bar No. 136557)
                                                                     2     John W. Lucas (CA Bar No. 271038)
                                                                           Pachulski Stang Ziehl & Jones LLP
                                                                     3     150 California Street, 15th Floor
                                                                           San Francisco, California 94111-4500
                                                                     4     Telephone: 415.263.7000
                                                                           Facsimile: 415.263.7010
                                                                     5     Email: rpachulski@pszjlaw.com
                                                                                  jfiero@pszjlaw.com
                                                                     6            jlucas@pszjlaw.com

                                                                     7     Proposed Attorneys for Sedgwick, LLP

                                                                     8                                   UNITED STATES BANKRUPTCY COURT
                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                        SAN FRANCISCO DIVISION
                                                                    10     In re:                                                   Case No.: 18-31087

                                                                    11              SEDGWICK, LLP,                                  Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                      Debtor.                 APPLICATION FOR ORDER
                                                                                                                                    APPROVING DESIGNATION OF
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                              CURTIS D. PARVIN, GREGORY C.
                                            ATTORNEYS AT LAW




                                                                                                                                    READ, AND BRUCE D. CELEBREZZE
                                                                    14                                                              AS RESPONSIBLE INDIVIDUALS
                                                                                                                                    PURSUANT TO BANKRUPTCY LOCAL
                                                                    15                                                              RULE 4002-1

                                                                    16                                                              [No Hearing Required]

                                                                    17              Pursuant to Rule 4002-1 of the Bankruptcy Local Rules for the Northern District of

                                                                    18     California (the “Local Rules”), Sedgwick LLP, the debtor and debtor in possession in the above-

                                                                    19     captioned chapter 11 case (the “Debtor”), hereby applies for entry of an order approving the

                                                                    20     designation of Curtis D. Parvin, Gregory C. Read, and Bruce D. Celebrezze as its designated

                                                                    21     responsible individuals during the chapter 11 case. In support thereof, the Debtors respectfully

                                                                    22     represent as follows:

                                                                    23              1.       On the date hereof, the Debtor filed a voluntary petition under chapter 11 of title 11

                                                                    24     of the United States Code.

                                                                    25              2.       By this application, the Debtor seeks to approve the appointment of Curtis D. Parvin

                                                                    26     (“Mr. Parvin”), Gregory C. Read (“Mr. Read”), and Bruce D. Celebrezze (“Mr. Celebrezze” and

                                                                    27     together with the Mr. Parvin and Mr. Read, the “Responsible Individuals”), each members of the

                                                                    28


                                                                           DOCS_SF:96124.1 77998/001
                                                                         Case: 18-31087         Doc# 3    Filed: 10/02/18     Entered: 10/02/18 12:27:01        Page 1 of 4
                                                                     1     Debtor’s dissolution committee, as the designated individuals with primary responsibility to

                                                                     2     administer this case on behalf the Debtor.

                                                                     3              3.       Local Rule 4002-1 permits the Debtor to designate more than one responsible

                                                                     4     individual. Here, the Debtor believes that it will be more efficient to have each member of the

                                                                     5     Debtor’s dissolution committee to fulfill this role. While the members of the dissolution committee

                                                                     6     will collectively make decisions regarding the administration of this case, they have attempted to

                                                                     7     divide the responsibilities and tasks to wind down the firm since their appointment. Now that the

                                                                     8     case has been filed, they intend to continue dividing labor among them during the pendency of the

                                                                     9     Debtor’s chapter 11 case. The Responsible Individuals will endeavor to each attend the necessary

                                                                    10     hearing but in the event a conflict arises one or more of the others will be able to attend and make

                                                                    11     the necessary decisions to the extent necessary.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                   4. The Responsible Individuals’ contact information is:
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                Gregory C. Read
                                            ATTORNEYS AT LAW




                                                                                                       2646 Dupont Drive, Suite 60 #503
                                                                    14                                 Irvine, CA 92612
                                                                                                       gregory.read@sedgwickdissolution.com
                                                                    15
                                                                                                      Curtis D. Parvin
                                                                    16                                 2646 Dupont Drive, Suite 60 #503
                                                                                                       Irvine, CA 92612
                                                                    17                                 curtis.parvin@sedgwickdissolution.com
                                                                    18                                Bruce Celebrezze
                                                                                                       2646 Dupont Drive, Suite 60 #503
                                                                    19                                 Irvine, CA 92612
                                                                                                       Bruce.celebrezze@sedgwickdissolution.com
                                                                    20
                                                                                    WHEREFORE, the Debtor respectfully request the Court to enter an order designating Mr.
                                                                    21
                                                                           Parvin, Mr. Read, and Mr. Celebrezze as the natural persons to be responsible for the duties and
                                                                    22
                                                                           obligations of the Debtor during the chapter 11 case pursuant to Local Rule 4002-1. A proposed
                                                                    23
                                                                           form of order is annexed hereto as Exhibit A.
                                                                    24
                                                                           Dated: October 2, 2018                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                    25

                                                                    26                                                        By:     /s/ John Lucas
                                                                                                                                    John W. Lucas
                                                                    27
                                                                                                                                    Proposed Attorneys for Sedgwick, LLP
                                                                    28

                                                                                                                                    2
                                                                           DOCS_SF:96124.1 77998/001
                                                                         Case: 18-31087         Doc# 3      Filed: 10/02/18    Entered: 10/02/18 12:27:01       Page 2 of 4
                                              EXHIBIT A

                                            (Proposed Order)




DOCS_SF:96124.1 77998/001
Case: 18-31087              Doc# 3   Filed: 10/02/18   Entered: 10/02/18 12:27:01   Page 3 of 4
                                                                     1     Richard M. Pachulski (CA Bar No. 90073)
                                                                           John D. Fiero (CA Bar No. 136557)
                                                                     2     John W. Lucas (CA Bar No. 271038)
                                                                           Pachulski Stang Ziehl & Jones LLP
                                                                     3     150 California Street, 15th Floor
                                                                           San Francisco, California 94111-4500
                                                                     4     Telephone: 415.263.7000
                                                                           Facsimile: 415.263.7010
                                                                     5     Email: rpachulski@pszjlaw.com
                                                                                  jfiero@pszjlaw.com
                                                                     6            jlucas@pszjlaw.com

                                                                     7     Proposed Attorneys for Sedgwick, LLP

                                                                     8                                    UNITED STATES BANKRUPTCY COURT
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                         SAN FRANCISCO DIVISION
                                                                    10     In re:                                                 Case No.: 18-31087

                                                                    11              SEDGWICK, LLP,                                Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                            ORDER APPROVING DESIGNATION OF
                                                                                                       Debtor.                    CURTIS D. PARVIN, GREGORY C.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                            READ, AND BRUCE D. CELEBREZZE AS
                                            ATTORNEYS AT LAW




                                                                                                                                  RESPONSIBLE INDIVIDUALS
                                                                    14                                                            PURSUANT TO BANKRUPTCY LOCAL
                                                                                                                                  RULE 4002-1
                                                                    15
                                                                                    The Court having considered the Application for Order Approving Designation of Curtis D.
                                                                    16
                                                                           Parvin, Gregory C. Read, and Bruce D. Celebrezze as the Responsible Individuals Pursuant to
                                                                    17
                                                                           Bankruptcy Local Rule 4002-1 (the “Application”) filed by Sedgwick LLP, the above-captioned
                                                                    18
                                                                           debtor and debtor in possession, and good cause existing for the relief requested,
                                                                    19
                                                                           IT IS HEREBY ORDERED THAT:
                                                                    20
                                                                                    1.       The Application is GRANTED.
                                                                    21
                                                                                    2.       Curtis D. Parvin, Gregory C. Read, and Bruce D. Celebrezze are appointed as the
                                                                    22
                                                                            responsible individuals for the Debtor for purposes of the chapter 11 case pursuant to Bankruptcy
                                                                    23
                                                                            Local Rule 4002-1.
                                                                    24
                                                                                                                    ***END OF ORDER***
                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:96124.1 77998/001
                                                                         Case: 18-31087         Doc# 3      Filed: 10/02/18   Entered: 10/02/18 12:27:01    Page 4 of 4
